Title: From James Madison to Christopher Gore, 6 April 1803
From: Madison, James
To: Gore, Christopher


Sir,
Department of State 6 April 1803
Within a few days past the Secretary of the Treasury received information of the failure of Messrs. Bird, Savage & Bird, and yesterday Mr. Kings letter on that subject came to hand. As this event will have embarrassed our pecuniary arrangements and render a prompt supply necessary, the Secretary of the Treasury has consented to direct you to hold the sum of $17,887 50/100 of former remittances at the disposal of this Department. He will of course indicate the sum included under each head of service and the manner of accounting for the money: and the inclosed estimate will in like manner explain the various objects comprehended under each general head. You will observe that nothing is estimated for payments to Proctors, to which omission the inducement was, information received from Mr. Erving that the payments which would soon accrue to the United States for sums advanced by them on the causes would form an abundant fund for their compensation. In the estimate for Salary and other expences of the Board of Commissioners in London is included the annual allowance of $1500 to Mr Cabot.
To enable the person left in charge of our affairs on the departure of Mr. King, to apply to the British Government for reimbursement of what we paid towards the expences of the late Board at Philadelphia beyond our proportion, I inclose a detailed statement under the Seal of the Treasury Department and a copy of a letter from Mr Liston to Mr. Pickering in which he binds his government to return in London what we advanced in Philadelphia for their part of the salary of the fifth Commissioner. After the Board under the 6th Article was dissolved by the Secession of the Commissioners, it was impossible to ascertain the expences of the Secretary (who was left in charge of the papers of the Board) in strict conformity with the provisions of the Treaty. The accounts however which relate to them are so minute and as they have the additional recommendation of having passed the Scrutinies of the accounting Officers of our Treasury, it cannot be doubted that the British Government will look upon them as a sufficient compliance with the Spirit of the Treaty. The Secretary of the Board grounds his continuance of the expence after the Commissioners’ separation upon the recommendation of each of them, and for this reason, and others derived from the peculiar situation of things in relation to the Board, his requisitions for the money necessary to pay it, were complied with by the Treasury. But should any demur take place about the repayment of the account, you will be pleased to give me the earliest notice that I may cause other funds to be remitted to supply the deficit.
Mr. Monroe having had a credit upon Bird, Savage & Bird for the sum mentioned in the estimate, I will thank you to apply it to the payment of any Bill he may possibly have had occasion to draw upon them, or otherwise to answer his drafts upon you to that amount. I am very respectfully &c &c
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). Enclosures not found, but see nn. 2 and 4.



   
   King to JM, 7 Feb. 1803.



   
   For the estimate of the remittance to be sent to London, see the enclosure in JM to Gallatin, 6 Apr. 1803.



   
   JM may have been referring to Erving’s 1 Jan. 1803 dispatch (not found), which dealt with U.S. claims and assured JM of a successful and speedy end to the issue.



   
   JM probably enclosed a copy of Robert Liston to Timothy Pickering, 11 June 1799, stating that his government had agreed to the salary arrangement suggested by Pickering (DNA: RG 59, NFL, Great Britain, vol. 2).



   
   See Griffith Evans to JM, 11 Nov. 1802, and n.


